Citation Nr: 0336678	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  00-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
 Hartford, Connecticut


THE ISSUE

Entitlement  to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel





INTRODUCTION

The veteran had active service from December 1942 to February 
1946, and October 1947 to February 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2000 and later rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, that denied the 
veteran's claim of entitlement to service connection for a 
left knee condition.  The veteran filed a notice of 
disagreement in April 2000 on the issue of service connection 
of the left knee only, and after issuance of a statement of 
the case in May 2000, timely perfected an appeal.  

When first before the Board in April 2001, the case was 
remanded for additional development and readjudication under 
the VCAA.  In November 2002, the Board ordered further 
development for medical examination and opinion.  On return 
to the Board in May 2003, the case was remanded for 
development pursuant to Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002).  All development has been completed, and the case is 
now ready for appellate adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for disposition of the 
appeal has been obtained and associated with the claims file.

2.  There is no competent medical evidence showing that a 
current left knee disability is related to an incident of 
service.






CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by 
active military service. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify 

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
Regulations implementing the VCAA are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

The RO has made reasonable efforts to obtain all relevant 
records adequately identified by the veteran and to associate 
them with the claims folder, and to provide the required VCAA 
notifications.  In this regard, in a November 1999 letter, 
the veteran was advised as to what he needed to show to 
prevail on his claim.  In an April 2001 Remand the Board 
ordered further development of the case by requesting that 
the RO provide the veteran an opportunity to submit a 
detailed list of sources of evaluation and treatment for his 
left knee problems since separation from service, and that 
the RO obtain specified records.  In a May 2001 response, the 
veteran's representative advised the RO that the veteran had 
already provided all medical documentation available on his 
left knee.  In a July 2001 letter, the veteran was advised of 
the VCAA and notified of what evidence VA would try to 
obtain, and what evidence he needed to submit.  An August 
2002 supplemental statement of the case also notified him of 
what VA would try to obtain, and what evidence he needed to 
submit.

On return to the Board in a November 2002, additional medical 
development was ordered, and the veteran was examined and an 
opinion provided as to his disability.  In May 2003 the case 
was again remanded by the Board for further development 
pursuant to the VCAA.  The RO issued another June 2003 VCAA 
letter, again advising the veteran of the evidence needed to 
substantiate his claims, and providing notice of what 
evidence the veteran needed to submit and what VA would 
attempt to obtain.  The letter also advised the veteran of 
the time limits for submission of the requested evidence.  
Further, the veteran and his representative have been 
provided with rating decisions, a statement of the case, and 
supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and that also notify them of the evidence needed 
to prevail on the claim; and the veteran and his 
representative have been given appropriate opportunity to 
submit additional evidence.  In a November 2003 Statement of 
Accredited Representative in an appealed case, the veteran 
and his representative checked the box which indicated that 
he rested the appeal and had no further argument.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without providing additional assistance to the veteran in the 
development of his claim as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims. Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  Factual Background

Service medical records reveal that the veteran's military 
occupation specialty was a carpenter's mate.  In November 
1943 Medical History form, the veteran's chief complaint was 
noted as pain in the right knee for a week.  On physical 
examination, the right knee showed a moderate amount of fluid 
in the prepatellar bursa; forced flexion was somewhat 
painful; and prescribed treatment was rest, ice bag, 
supportive bandage, and aspirin.  A diagnosis of bursitis, 
acute, left knee was entered.  The next day, the examiner 
noted the knee as much improved, swelling gone, and the 
veteran was up and about and discharged to duty on the 
following day.

A March 1944 Medical History Consultation Report recorded 
that the veteran had a torn internal meniscus of the right 
knee. The veteran was returned to duty for trial, and if it 
recurred, the veteran was to be hospitalized.  

On his February 1946 separation examination report, a History 
of Illness or Injury section listed bursitis, acute left knee 
on November 1943, injury to right knee in December 1943; 
constant kneeling on it while doing carpentry work.  

The veteran was separated from service in February 1946.  In 
May 1946, the veteran filed a VA Form 526 Short Form claim 
for disability, and in box 3, Nature of Injury section listed 
water on the right knee -1943, and dental conditions.  
Radiographic examination noted the right knee and patella 
with no bony abnormality.  In an August 1946 Clinical 
orthopedic record, the examiner reported a medical history 
that the veteran had acute swelling of the right knee while 
on duty in the Navy, onset November 1943, and the veteran had 
stated that his left knee is and always was all right and it 
was the right knee that he was hospitalized for while in the 
Navy.  The examiner reported that a 1943 diagnosis of acute 
bursitis of right knee was made while hospitalized, although 
the medical record states left knee and this is an error, 
according to the veteran; the examination revealed at that 
time the presence of moderate amount of fluid in the 
prepatellar bursa.  The examiner reported that there is no 
history of injury to the right knee, although the veteran 
stated he was a carpenter and might have injured the right 
knee by climbing and kneeling.

On August 1946 orthopedic examination, the examiner noted 
complaints of right knee aches, free motion of right and left 
knees in all directions, no redness or swelling, good 
stability, circumference of knees similar, and no prepatellar 
bursitis of the right knee.  Diagnosis was bursitis, chronic, 
prepatellar right knee, from Navy medical history - now 
subsided at this examination.  A September 1946 rating action 
granted service connection for bursitis, right knee, subsided 
at time of examination, and assigned a 0 percent rating.  
This rating remained unchanged from 1946, until the veteran's 
1999 claim for increase, and was increased to 10 percent in a 
February 2000 rating action.  

The veteran filed a claim for both knees in November 1999.  
On VA examination in February 2000, the veteran complained of 
right knee pain and fluid in the prepatellar bursa of the 
right knee.  He reported using a cane for left knee 
instability, slight swelling was noted on the right knee.  
Range of motion was from 0 to 122 degrees.  Collateral 
ligaments and cruciate ligaments were intact.  Good muscle 
strength was noted in the right knee, and pain was noted with 
McMurray tests.  Diagnosis was chronic right knee pain with 
fluctuating swelling in the right knee.  X-rays showed 
osteoarthritis of the patellofemoral compartment.

By February 2000 rating action, the RO granted an increased 
rating for the service-connected right knee, and denied 
service connection for the left knee on the basis that in his 
original service connection claim in 1946, the veteran stated 
that his left knee was all right and it was the right knee 
that he was hospitalized for while in the Navy.  The RO 
concluded that the diagnosis of acute bursitis of the left 
knee made in November 1943 was an erroneous reference to the 
left knee which the veteran acknowledged soon after military 
discharge, there was no evidence of an inservice chronic left 
knee condition, and no evidence of continuity.

In a May 2000 VA Form 9 Substantive Appeal, and in subsequent 
statements, the veteran and his representative argue that he 
was treated for both knees at various times in service, that 
his right knee was diagnosed with a torn meniscus in 1944, 
and his left knee was diagnosed for bursitis in November 
1943, indicating separate disabilities.  The veteran contends 
in his June 2000 VA Form 646 that at no time did he ever 
state that his left knee never bothered him, or that his left 
knee was mistakenly listed in lieu of the right, as reported 
by the VA examiner in the August 1946 VA orthopedic report.

On March 2003 VA examination pursuant to the Board's remand, 
the veteran  reported bilateral knee pain, with a history of 
bursitis to the left knee since 1943-44, and right knee 
ligament strain while in service.  The examiner concluded 
with an assumption that there was a right knee condition in 
service because by history in the claims file, when asked, 
the veteran had stated he had a right knee problem in 
service.  A current diagnosis was noted as bilateral 
degenerative joint disease of the knees.  The examiner opined 
that it is at least as likely as not that the veteran's right 
knee osteoarthritis or degenerative joint disease is related 
to his service-connected right knee bursitis; and it is not 
likely that his left knee degenerative joint disease is 
related to his service-connected right knee condition.

III.  Analysis

The veteran essentially contends that a November 1943 
diagnosis of left knee bursitis shows that a left knee 
disability was incurred in service (apart from the service-
connected right knee disability), and as such, service 
connection is warranted for the current left knee disability.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Review of the service medical records (SMRs) reveal that the 
veteran's chief complaint in November 1943 was for right knee 
pathology.  Findings on physical examination note the right 
knee as having a moderate amount of fluid in the prepatellar 
bursa and forced flexion that was painful.  The veteran 
offered no complaints regarding the left knee at that time, 
and there are no findings pertaining to a left knee 
pathology.  However, the diagnosis of bursitis referenced the 
left knee, and the veteran relies upon this diagnosis in his 
arguments for service connection.  

The service medical records also show subsequent in-service 
treatment of the right knee in March 1944 for a torn 
meniscus.  Thereafter, no further treatment is recorded for 
either knee until separation in 1946, when a February 1946 
separation examination noted a history of left knee bursitis 
in November 1943, and right knee treatment reportedly from 
kneeling during carpentry work.

Soon after discharge in May 1946, the veteran filed a 
compensation claim complaining of a right knee condition.  He 
did not complain of or claim any left knee pathology at that 
time.  In fact, there is no evidence of left knee pathology 
on the date in November 1943, in service, when left knee 
bursitis was diagnosed, or at any time later in service or 
for many decades thereafter.

The Board notes that the November 1943 in-service diagnosis 
of bursitis relating to the left knee is entirely 
inconsistent with the examiner's narrative findings and 
assessment in the same report, all of which pertain to the 
right knee only.  Moreover, the left knee diagnosis is 
inconsistent with the medical characterizations of the 
veteran's own complaints in November 1943, as to his 
disability, contemporaneous with the assigned diagnosis.  The 
diagnosis is further unsupported by any evidence of 
continuing left knee complaints or treatment after November 
1943 in service, or post-service until the present claim.  
Indeed, in his May 1946 compensation claim three months after 
discharge, the veteran made no complaints or claims 
pertaining to a residual left knee condition, although he had 
ample opportunity to do so.

Contemporaneous with the 1946 post separation orthopedic 
examination, and the examiner's observation of the 
inconsistency between the diagnosis and the findings in the 
veteran's SMRs, the examiner recorded that the veteran 
indicated that his left knee was erroneously listed since his 
left knee was alright, and it was his right knee that was 
treated in November 1943 in service.  On orthopedic 
examination, the examiner found no disability of either knee 
on x-rays and examination.  However, diagnosis of right knee 
bursitis was noted as by Navy history, the SMRs and the 
veteran's complaints of right knee aches.

To the extent that the veteran's more recent contentions are 
in conflict with statements recorded by the orthopedic 
examiner during the post-discharge May 1946 VA examination 
for right knee disability, the Board finds that the 
contemporaneous statements made by the veteran in 1946 are 
more probative than statements made decades later in the 
context of a claim for monetary benefits from the government.  
Not only may the veteran's memory be dimmed with time, but 
self interest may play a role in the more recent statements. 
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
(interest may affect the credibility of testimony); cf. Pond 
v. West, 12 Vet. App. 341, 346 (1999).

Consequently, the Board is entirely satisfied with the 
credibility of the orthopedic examiner's records pertaining 
to the veteran's statements that the diagnosis referencing 
his left knee was error, rather than evidence of left knee 
disablement.  In any event, as stated above, the Board finds 
the veteran's contemporaneous statements made at that time 
more probative than those made today, over fifty years later, 
in the context of a claim for benefits.

In sum, the Board concludes that the evidence of record shows 
repeated complaints and findings pertaining to the right knee 
in November 1943, March 1944, and post-discharge in May 1946.  
The record is lacking any evidence of continuity of 
symptomatology of a left knee condition from November 1943, 
or thereafter.  The Board finds that it is more likely that 
the inconsistent diagnosis of bursitis of the left knee was 
appended in error to November 1943 complaints and medical 
findings relative to the right knee, and the examiner's 
orthopedic report documenting the veteran's 1946 post-
separation statements that he had no inservice disability of 
the left knee in November 1943 or thereafter, are entitled to 
great weight.  The preponderance of the evidence militates 
against any other conclusion.

The Board recognizes, and has considered, the veteran's 
statements in support of his claim.  However, as a layman, 
the veteran has no competence to give a medical opinion on 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  There is no reasonable doubt on this matter that 
could be resolved in the veteran's favor.


ORDER

Service connection for a left knee disability is denied


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



